Name: 87/579/EEC: Commission Decision of 30 November 1987 approving an addendum to the floriculture sector programme notified by the Greek Goverment under Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  agricultural activity
 Date Published: 1987-12-12

 Avis juridique important|31987D057987/579/EEC: Commission Decision of 30 November 1987 approving an addendum to the floriculture sector programme notified by the Greek Goverment under Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 349 , 12/12/1987 P. 0054 - 0054*****COMMISSION DECISION of 30 November 1987 approving an addendum to the floriculture sector programme notified by the Greek Goverment under Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (87/579/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 22 April 1985 the Greek Government notified an addendum to the programme approved by Commission Decision No 82/250/EEC (3) on the marketing of non-edible horticultural products, and on 1 April 1987 provided additional information thereon; Whereas the aim behind this addendum to the programme is modernization of storage and marketing facilities for non-edible horticultural products so that the competitivity of the sector can be increased, production more fully exploited and producers' incomes increased; whereas it is therefore a programme as indicated in Article 2 of Regulation (EEC) No 355/77; Whereas it contains enough information as specified in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be attained as regards the marketing of non-edible horticultural products; whereas the period set for implementation of the addendum is not longer than that specified in Article 3 (1) (b) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Stuctures, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme on the marketing of non-edible horticultural products notified on 22 April 1985 by the Greek Government under Regulation (EEC) No 355/77, further information on which was provided on 1 April 1987, is approved. Article 2 This Decision is addressed to the Hellenic Republic. Done in Brussels, 30 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 110, 23. 4. 1982, p. 24.